Citation Nr: 1441640	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to total disability based on individual unemployability (TDIU).

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Roanoke, Virginia.  The Board remanded this case in August 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for erectile dysfunction is addressed in the remand portion of this decision and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's service-connected back disability renders him unable to secure and maintain a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, to be granted TDIU, a veteran must have one or more service-connected disabilities that meet certain schedular rating requirements.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are rated as 20 percent disabling and do not meet the schedular requirements for TDIU.  See id.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Pursuant to this policy, the Board remanded the Veteran's claim for referral to the Director, Compensation and Pension service for consideration of unemployability on an extra-schedular basis.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); 38 C.F.R. §§ 3.341, 4.16, 4.19.  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The evidence shows that the Veteran's service-connected back disability prevents him from securing and following a substantially gainful occupation.  The VA examiner in May 2012 found that the Veteran's thoracolumbar spine condition did impact his ability to work.  Specifically, the examiner found that the Veteran could not perform any physical or sedentary occupations because of pain, reduced range of motion, stiffness, reduced ability to lift or carry more than 20 pounds, inability to sit for more than one hour, and inability to stoop or bend repetitively.  In a November 2013 opinion, the Director of Compensation Service found that the evidence did not support a finding of unemployability.  The Director reasoned that the examiner legally cannot opine as to whether the Veteran is unemployable and there was no rationale to support the opinion.  

The Director is correct that the Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical opinions on employability and ability to complete the functions necessary for work are certainly probative in the legal determination, if otherwise adequate.  The May 2012 examiner specifically noted the areas where the Veteran would have trouble functioning: inability to carry more than 20 pounds, to sit longer than an hour, and to stoop or bend.  Contrary to the Director's finding, the Board finds no reason the examiner's opinion is inadequate, and in light of no conflicting medical findings, the opinion is highly probative.  The Veteran reported having to leave full-time employment with Ford Motor Company in 1972 and work as a bus driver.  He stopped working in 1990.  During the January 2009 VA examination, the Veteran reported weekly flare-ups that caused difficulty walking and doing daily activities.  As noted above, the Veteran's work history shows jobs with physical labor, sustained sitting, and no formal training.  Based on the evidence and his circumstances, the Veteran's back disability prevents him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).    


ORDER

TDIU is granted.


REMAND

An addendum opinion is necessary as the May 2013 examiner did not provide an opinion on whether the service-connected back disability could have aggravated erectile dysfunction.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310(b) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the May 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on erectile dysfunction.  The examiner should address the following:

a. Was the Veteran's erectile dysfunction at least as likely as not aggravated beyond the natural progression of the disease by his low back disability?

If aggravation is found, please provide a baseline level of disability of erectile dysfunction and the amount of disability caused by aggravation from the low back disability?

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
	

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


